Citation Nr: 1723012	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for external hemorrhoids.

2.  Entitlement to an initial compensable rating for right knee chondromalacia.

3.  Entitlement to an initial rating in excess of 10 percent for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the Army from December 1985 to December 1989 and in the Marine Corps from July 1990 to August 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted initial noncompensable ratings for external hemorrhoids, right knee chondromalacia, and cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot, all effective August 2, 2010.  

The rating assigned for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot was increased to 10 percent, also effective August 2, 2010, in a March 2013 rating decision.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.  The Veteran submitted additional evidence directly to the Board after his hearing, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016). 

With respect to the appeal for a higher initial disability rating for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot, the Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on the claim for an increased initial disability rating for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issue of entitlement to an initial compensable rating for right knee chondromalacia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's external hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify    was satisfied by a letter in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and VA examination reports.  The Veteran was afforded    a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for external hemorrhoids was established in the August 2010 rating decision that is the subject of this appeal.  A noncompensable rating was assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336, effective August 2, 2010.  

The Veteran contends that he is entitled to a higher rating.  In his June 2011 notice of disagreement, he asserted that he could attest that on the particular day of his physical evaluation, the hemorrhoids were in a more mild than usual status and,   had the examination occurred a week later, the physician would have seen large, thrombotic hemorrhoids that had forced him to seek treatment as far back as the   mid-1990s during service.  The Veteran further asserted that the condition plagued him to that day.  

In a May 2013 attachment to his VA Form 9, the Veteran reported that he believed a more thorough examination would show a recurring pattern of persistent bleeding with secondary anemia/fissures, which would merit the award of a 20 percent rating.  He also indicated that this had been a chronic, recurring problem since originally noted in his service treatment records and that during a period from 2001-2002, he discussed surgical options with service medical providers, but opted against it due 
to the impact on his career.  The Veteran further stated that on the day of his VA examination, two hemorrhoids were noted after cursory examination, and he informed the examiner of the persistent nature and frequent bleeding of the internal hemorrhoids (which had led to an in-service barium enema examination), but the rating decision that granted the claim said there was no evidence of frequent recurrences.  The Veteran questioned how that could be, when he verbally informed the examiner to the contrary.  

The Veteran testified in November 2016 that he had a constant problem with bleeding and had to carry around extra underwear.  He indicated that he only received private treatment for the condition and would submit additional medical evidence.  The Veteran also testified that he had gone to the doctor two months prior and gotten a referral for advanced treatment since surgical treatment would impact his career as a commercial pilot.  

Diagnostic Code 7336 provides the rating criteria for external or internal hemorrhoids.  Hemorrhoids that are mild or moderate are assigned a noncompensable (zero percent) rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are assigned a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are assigned a 20 percent rating.  38 C.F.R. § 4.114.

The medical evidence in this case consists of a July 2010 VA examination and private treatment records submitted by the Veteran following his Board hearing.  

During the July 2010 VA examination, the Veteran reported that he developed the onset of hemorrhoids in 1996.  He indicated that he had intermittent pain and anal itching without feeling the need to empty the bowel, diarrhea, swelling or discharge.  The Veteran denied any problems holing stools.  The hemorrhoid problem occurred frequently and the Veteran used Preparation-H as needed for the condition.  He denied any hospitalization or surgery, but noted that due to the hemorrhoid condition, he sometimes had difficulty performing prolonged sitting and this had affected his ability to fly in the past.  Rectal examination revealed no evidence of rectal fissure or fecal leakage.  There was no reduction of lumen or loss of sphincter control.  Rectal tonus was present and normal and anal reflexes were present.  Two external hemorrhoids were present, noted to be moderate in size, located at 6 o'clock and 12 o'clock without thrombosis or bleeding.  There was no frequent recurrence or redundant tissue, no rectal bleeding, and the hemorrhoids were not reducible.  

The Veteran was seen at the Naval Hospital, Jacksonville, in June 2016 for referral for a colonoscopy.  He reported occasional rectal bleeding every three months or so for many months, that had intensified to continuous bleeding this month with just about every stool.  He denied blood in his underwear, noting the bright red blood just on his stool and in the toilet bowl.  He had noted an increase to more watery, soft stools in the last month as well.  He reported about two bowel movements per day and denied fever, chills, weight loss, abdominal pain, history of constipation, straining, lightheadedness, fatigue or shortness of breath.  He had not had any significant changes to his dietary habits.  Rectal examination did not reveal any internal hemorrhoids being felt.  No bleeding was seen or appreciated on the glove.  There were two, non-thrombosed external hemorrhoids at the 9 o'clock position.  

The preponderance of the evidence is against the claim for a compensable rating  for external hemorrhoids.  In order to merit the assignment of the next highest (10 percent rating), the evidence must show not only that the Veteran has frequent occurrences of his external hemorrhoids, but also that the hemorrhoids are large     or thrombotic, irreducible, and with excessive redundant tissue. While the Board acknowledges the Veteran's assertion that his hemorrhoids frequently occur,         the two rectal examinations in this case do not show that the Veteran's external hemorrhoids are large or thrombotic, irreducible, and accompanied by excessive redundant tissue.  Rather, the July 2010 VA examiner described them as moderate, not thrombotic, not reducible, and without redundant tissue, and the June 2016 examiner described them as nonthrombotic.  The Board also acknowledges the Veteran's assertion that his hemorrhoids are accompanied by persistent bleeding such that he needs to carry around extra underwear and that he should be assigned    a 20 percent rating.  However, both the rectal examinations in this case, however, did not show that there was any bleeding, and the Veteran denied having blood in his underwear; rather, the blood was on his stool and in the toilet bowl.  

In sum, the Veteran's hemorrhoids have been characterized as moderate by the VA examiner, nonthrombotic by both the VA examiner and his private physician, and there is no evidence of anal fissures or secondary anemia.   The Board concludes that the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of his hemorrhoids.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for hemorrhoids. 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The diagnostic criteria utilized in evaluating    the Veteran's external hemorrhoids specifically consider their size, characteristics, and accompanying symptomatology.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.     Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.  


ORDER

An initial compensable rating for external hemorrhoids is denied.  


REMAND

The Veteran's right knee disability was last examined in July 2010, in conjunction with his claim for service connection.  The Veteran provided testimony suggesting that his right knee condition may have worsened.  On remand, a new VA examination should be scheduled.   

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and        that the consequences of failing to report for a VA examination without good    cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his right knee disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA knee examination     to determine the current severity of his right knee disability.  The electronic file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for   both knees for comparison purposes. Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss during flare-ups and as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate    period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


